Exhibit 10.1

EXECUTION VERSION

TRANSITION AGREEMENT

AGREEMENT entered into as of this 30th day of November, 2017 by and between
Hologic, Inc., a Delaware corporation with its principal place of business at
250 Campus Drive, Massachusetts 01752 (the “Company”), and Eric B. Compton, an
individual having his principal residence in Sudbury, Massachusetts (the
“Executive”).

WHEREAS, the Executive currently serves as Chief Operating Officer of the
Company;

WHEREAS, the Executive and the Company previously entered into a Severance and
Change of Control Agreement, dated March 9, 2014 (the “Severance Agreement”);

WHEREAS, the Company has notified the Executive that it intends to terminate the
Executive’s employment with the Company without Cause (as defined in the
Severance Agreement); and

WHEREAS, the Executive and the Company desire to provide for an amicable
separation to their mutual benefit on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Termination as Executive.

    (a) Transition Date. Effective on December 31, 2017 (the “Transition Date”),
without any further notice required of the Company or the Executive, the
Executive shall be terminated by the Company from his position as Chief
Operating Officer of the Company, as well as any and all positions held by him
including, without limitation, as an employee, officer, director, manager, or
member, as applicable, of the Company and all direct or indirect subsidiaries of
the Company without Cause. Nothing herein shall preclude the Executive from
resigning or the Company from terminating the Executive from any positions prior
to the Transition Date.

    (b) Duties. Prior to the Transition Date, the Executive shall continue to
serve as Chief Operating Officer of the Company, with all the responsibilities
and duties associated with such position.

    (c) Compensation. From the date hereof until the Transition Date, unless the
Executive’s employment with the Company is terminated earlier, pursuant to
Section 2(b) below, (i) the Executive shall be entitled to continue to receive
base salary at a rate equal to his current annual base salary (“Base Salary”),
payable in accordance with the Company’s regular payroll practices; (ii) as
applicable, the Executive’s outstanding stock options and restricted stock
units, if any, will continue to vest in accordance with and subject to the terms
and conditions set forth in the applicable equity incentive plans and award
agreements; and (iii) the Executive shall be entitled to participate in any and
all retirement (both qualified and non-qualified), vacation and/or sick pay,
medical, dental, life insurance and other employee benefit plans in which he
currently participates, all to the extent the Executive remains eligible under
the terms of such plans and subject to the terms and conditions of such plans as
may be in effect from time to time, including (without



--------------------------------------------------------------------------------

limitation) the Company’s car allowance program. On the Transition Date, the
Executive will receive his final paycheck with accrued and unpaid pay through
that date as well as accrued and unpaid vacation time and payment of all
outstanding business expense reimbursements according to Company policy.

2. Separation Benefits.

    (a) Separation Benefits. As a consequence of the termination of the
Executive’s employment as contemplated herein and in full discharge of the
Company’s obligations due to the Executive thereunder, the Company shall pay to
the Executive or his heirs or estate, if applicable, subject to the Executive
executing this Agreement and executing the Release Agreement attached hereto as
Exhibit A within 21 days of the Transition Date and not revoking it, (the
“Severance Amount”): (i) the Executive’s Base Salary for twelve (12) months
following the Transition Date, payable in accordance with the Company’s normal
payroll practices; (ii) the Executive’s Average Annual Bonus (as defined in the
Severance Agreement), payable in lump sum; (iii) an amount equal to the product
of (A) the Highest Annual Bonus (as defined in the Severance Agreement) and
(B) a fraction, the numerator of which is the number of days in the current
fiscal year through the Transition Date, and the denominator of which is 365,
payable in lump sum; and (iv) a cash payment in lieu of Welfare Benefit
Continuation (as defined in the Severance Agreement) to the Executive and his
family for 12 (twelve) months following the Transition Date, payable in lump
sum. In addition to the foregoing, the Company shall take all necessary action
to provide that all of the Executive’s accounts under the Company’s Amended and
Restated Deferred Compensation Program shall be fully vested as of the
Transition Date. Payments relating to the preceding subsections (i) through (iv)
shall commence (or be paid in full, with respect to lump sum payments) on the
first regular payroll period that follows the expiration of the Release
Agreement revocation period (the “Payment Commencement Date”); provided that any
payments relating the preceding subsection (i) for payroll periods occurring
after the Transition Date and prior to the Payment Commencement Date shall be
made on the Payment Commencement Date, without interest. The payments under this
Section 2 are subject to applicable withholding and taxes.

    (b) Termination for Cause. Notwithstanding anything to the contrary herein,
if the Executive is terminated by the Company for Cause (as defined in the
Severance Agreement), at any time prior to the Transition Date, then the
Executive shall not be entitled to receive any further payments or benefits
under this Agreement and the Company shall have no further obligations to the
Executive under this Agreement, except to the extent required by law.

3. Transition Period.

    (a) Consulting Services. Commencing on the Transition Date, the Executive
agrees to provide reasonable consulting services to the Company through December
31, 2018 (the “Termination Date” and the time between the Transition Date and
the Termination Date the “Transition Period”), subject to the terms and
conditions of this Agreement. Said services shall be during ordinary business
hours, shall not require travel or weekend work and time spent shall be as
mutually and reasonably agreed by the parties. Executive shall have no liability
to Company whatsoever for any liabilities, damages, costs or expenses incurred
by Company with respect to any consulting services so performed by Executive
except for damages caused by his intentional misconduct or gross negligence.

 

2



--------------------------------------------------------------------------------

    (b) Consulting Services Compensation. Subject to the Executive’s continuing
availability to provide consulting services in accordance with the terms hereof,
during the Transition Period the Executive shall be considered a “Service
Provider” to the Company as defined in the applicable equity incentive plans and
award agreements. To the extent applicable and notwithstanding anything to the
contrary in any applicable equity incentive plans and award agreements, the
Executive’s outstanding stock options and restricted stock units (including,
without limitation, RSUs and PSUs) will remain outstanding and will continue to
vest in accordance with and subject to the terms and conditions set forth in the
applicable equity incentive plans and award agreements. For the avoidance of
doubt, during the Transition Period, the Executive shall receive no
consideration other than the separation benefits set forth in Section 2, subject
to the terms and conditions set forth herein and therein, and, to the extent
applicable, the continued vesting of any outstanding stock options or restricted
stock units.

4. Non-Competition Agreement. Executive agrees to continue to comply with the
Employee Intellectual Property Rights and Non-Competition Agreement previously
executed and agreed to by Executive (the “Non-Competition Agreement”).

5. Other Severance Pay or Benefits. The separation benefits provided for in
Section 2 shall be in lieu of any other severance or termination pay to which
the Executive may be entitled under any Company severance or termination plan,
program or practice (whether written or unwritten) or agreement. Except as
otherwise provided herein, the Executive’s entitlement to any other compensation
or benefits shall be determined in accordance with the terms and conditions of
the Company’s employee benefit plans (other than severance or termination plans,
programs, practices or agreements) and other applicable programs, policies and
practices then in effect. Company agrees that it will not oppose any application
for unemployment benefits submitted by the Executive.

6. Successors: Binding Agreement.

    (a) This Agreement shall be binding upon and shall inure to the benefit of
the Company, and its successors and assigns, and the Company shall require any
successors and assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

    (b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal representative.

7. Tax Treatment; Tax Withholding. The Company and the Executive hereby
acknowledge and agree that the compensation provided for in Section 1 and the
severance pay provided for in Section 2 shall be treated and reported by the
Company and the Executive as compensation for services rendered and as ordinary
income. The Executive also acknowledges

 

3



--------------------------------------------------------------------------------

and agrees that the Company may withhold from any compensation or other benefits
to which the Executive is entitled hereunder such amounts as may be required to
satisfy all federal, state and local withholding and employment tax obligations.

8. General Provisions.

    (a) No Special Employment Rights. No provision of this Agreement shall grant
or confer upon, or shall be construed to grant or confer upon, the Executive any
right with respect to the continuation of his employment by the Company or to
otherwise affect in any respect the terms and conditions of such employment
except to the extent expressly provided hereunder.

    (b) Notices. Any and all notices or other communications required or
permitted to be given in connection with this Agreement shall be in writing (or
in the form of a facsimile or electronic transmission) addressed as provided
below and shall be (i) delivered by hand, (ii) delivered by overnight courier
service with confirmed receipt or (iii) mailed by first class U.S. mail, postage
prepaid and registered or certified, return receipt requested:

If to the Company to:

Hologic, Inc.

250 Campus Drive

Marlborough, MA 01752

Attn: General Counsel

Facsimile Number: 8555116538@fax2mail.com

E-Mail Address: john.griffin@hologic.com

with a copy to:

Sean Feller

Gibson, Dunn & Crutcher, LLP

2029 Century Park East

Los Angeles, CA 90067

Facsimile Number: (310) 552-7033

E-Mail Address: SFeller@gibsondunn.com

If to the Executive, to:

Eric B. Compton at the address on file with the Company.

with a copy to:

Robin Bond, Esq.

Transition Strategies, LLC

88 Militia Hill Drive

Chesterbrook, PA 19087

Facsimile Number: (610) 640-3736

E-Mail Address: robin@transition-strategies.com

 

4



--------------------------------------------------------------------------------

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 8 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

    (c) Entire Agreement; Amendment. The recitals hereto are hereby incorporated
herein by this reference. This Agreement, together with the exhibits hereto,
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and thereof, superseding all prior understandings and
agreements, whether written or oral, including, without limitation, the
Severance Agreement; provided, however, that any indemnification agreement and
any outstanding vested equity award agreements (including, without limitation,
any outstanding vested option agreement, restricted stock unit agreement,
performance stock unit agreement, market stock unit agreement or other equity
instrument by and between the Company and the Executive) and the Non-Competition
Agreement shall remain in full force and effect in accordance with the terms and
conditions herein and therein. This Agreement may not be changed orally, but
only by an agreement in writing signed by the party against whom enforcement of
any such change is sought.

    (d) 409A Compliance. Notwithstanding any other provision herein to the
contrary, the Company shall make the payments required hereunder in compliance
with the requirements of Section 409A of the Code and any interpretative
guidance issued thereunder. The Company may, in its sole and absolute
discretion, delay payments hereunder or make such other modifications with
respect to the timing of payments as it deems necessary to comply with
Section 409A of the Code. Notwithstanding any provision herein to the contrary,
in the event any payment or benefit hereunder is determined to constitute
non-qualified deferred compensation subject to Section 409A of the Code, then to
the extent necessary to comply with Section 409A of the Code, such payment or
benefits shall not be made, provided or commenced until six (6) months after the
Executive’s “separation from service” as such phrase is defined for the purposes
of Section 409A of the Code. For purposes of Section 409A of the Code, each
right to receive a payment hereunder shall be treated as a right to receive a
series of separate payments and, accordingly, any installment payment shall at
all times be considered a separate and distinct payment. For the avoidance of
doubt, the Transition Date shall be the date of the Executive’s “separation from
service” for purposes of Section 409A of the Code.

    (e) Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

    (f) Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Agreement.

 

5



--------------------------------------------------------------------------------

    (g) Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
because of the duration or scope thereof, the parties hereto agree that said
court in making such determination shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable, and
that the Agreement in its reduced form shall be valid and enforceable to the
full extent permitted by law.

    (h) Governing Law/Jurisdiction. This Agreement shall be binding upon the
Executive and shall inure to the benefit of the Company and its successors and
interest and assigns, and shall be construed in accordance with and governed by
the laws of the Commonwealth of Massachusetts without regard to conflicts of
laws. The parties hereto intend and hereby confer jurisdiction to enforce the
covenants contained herein upon the state and federal courts sitting in the
Commonwealth of Massachusetts. In the event that such courts shall hold any such
covenant wholly unenforceable by reason of the breadth of scope or otherwise, it
is the intention of the parties hereto that such determination not bar or in any
way affect the Company’s right to the relief provided above in the courts of any
other states within the geographical scope of such other covenants having
appropriate personal and subject matter jurisdiction over the parties, as to
breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each state being, for this purpose, severable into
diverse and independent covenants.

    (i) Counterparts. This Agreement may be executed in multiple original or
facsimile counterparts (including *.pdf and the like), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the date first above written.

 

HOLOGIC, INC. By:   /s/ Allison Bebo Name:   Allison Bebo Title:   Senior Vice
President, Human Resources

 

EXECUTIVE /s/ Eric B. Compton Eric B. Compton

 

6



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

AGREEMENT entered into as of this      day of December, 2017 by and between
Hologic, Inc., a Delaware corporation with its principal place of business at
250 Campus Drive, Marlborough, Massachusetts 01752 (the “Company”), and Eric B.
Compton, an individual having his principal residence in Sudbury,
Massachusetts(the “Executive”).

WHEREAS, the Executive and the Company previously entered into a transition
agreement, dated as of November 30th, 2017 (the “Transition Agreement”);

WHEREAS, terms not defined herein shall have the meaning ascribed to them in the
Transition Agreement;

WHEREAS, in consideration of the amounts payable pursuant to the Transition
Agreement, and for other consideration, the Executive agrees to release and
waive any and all claims against the Company Releasees (as defined below),
subject to the terms and conditions herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and in the Transition Agreement, the parties hereto, each
intending to be legally bound, do hereby agree as follows:

1. Separation Benefits. Subject to and conditioned upon the release of claims
herein and the Executive not revoking this Release Agreement pursuant to
Section 7 hereof, as a consequence of the termination of the Executive’s
employment with the Company in accordance with the Transition Agreement and in
full discharge of the Company’s obligations due to the Executive thereunder
(excepting those arising under Section 3 and the last sentence of Section 5
thereof), the Company agrees to pay the Executive the severance payments set
forth under Section 2 of the Transition Agreement.

2. Non-Competition Agreement. The Executive agrees and covenants that the
Non-Competition Agreement (as defined in the Transition Agreement) remains in
full force and effect.

3. Executive Release. In consideration for the substantial benefits being
provided to the Executive in the Transition Agreement, the Executive, for
himself, his agents, legal representatives, assigns, heirs, distributees,
devisees, legatees, administrators, personal representatives and executors
(collectively with the Executive, the “Releasing Parties”), hereby releases and
discharges, to the extent permitted by law, the Company and its present and past
subsidiaries and affiliates, its and their respective successors and assigns,
and the present and past shareholders, officers, directors, employees, agents
and representatives of each of the foregoing (collectively, the “Company
Releasees”), from any and all claims, demands, actions, liabilities and other
claims for relief and remuneration whatsoever, whether known or unknown, from
the beginning of the world to the date the Executive signs this Release
Agreement, but otherwise including, without limitation, any claims arising out
of or relating to the Executive’s employment with and termination of employment
from the Company, for wrongful discharge, for breach of



--------------------------------------------------------------------------------

contract, for discrimination or retaliation under any federal, state or local
fair employment practices law, including, Massachusetts General Laws Chapter
149, Section 148, Title VII of the Civil Rights Act of 1964 (as amended by the
Civil Rights Act of 1991), the Family and Medical Leave Act, the Americans with
Disabilities Act, the Older Workers Benefit Protection Act of 1990, the Age
Discrimination in Employment Act, for defamation or other torts, for wages,
bonuses, incentive compensation, unvested equity, vacation pay or any other
compensation or benefit, any claims under any tort or contract (express or
implied) theory, and any of the claims, matters and issues which could have been
asserted by the Releasing Parties against the Company Releasees in any legal,
administrative or other proceeding in any jurisdiction. Notwithstanding the
foregoing, nothing in this Release Agreement is intended to release or waive the
Executive’s rights under the Transition Agreement, to COBRA, unemployment
insurance benefits, any other vested retirement benefits or vested equity awards
or the right to seek enforcement of this Release Agreement or any rights of
indemnification under the Company’s certificate of incorporation, bylaws under
applicable law or otherwise referenced in any indemnification agreement by and
between the Executive and the Company, entitlement to coverage under separate
directors & officers insurance policies or other insurance policies maintained
by the Company, if applicable, each of which is expressly excepted from the
scope of this release.

4. Survival. It is understood and agreed that, with the exception of
(i) obligations set forth or confirmed in the Transition Agreement or this
Release Agreement, (ii) obligations of the Executive under the Non-Competition
Agreement, and (iii) any of the Executive’s rights to indemnification as
provided in indemnification agreement by and between the Executive and the
Company and the Company’s certificate of incorporation and bylaws (it being
acknowledged and agreed by the Executive that, as of the date of this Release
Agreement, there are no amounts owed to the Executive pursuant to any such
indemnification rights), all of which shall remain fully binding and in full
effect subsequent to the execution of this Release Agreement, the release set
forth in Section 3 is intended and shall be deemed to be a full and complete
release of any and all claims that the Releasing Parties may or might have
against the Company Releasees arising out of any occurrence on or before the
effective date of this Release Agreement and this Release Agreement is intended
to cover and does cover any and all future damages not now known to the
Releasing Parties or which may later develop or be discovered, including all
causes of action arising out of or in connection with any occurrence on or
before the effective date of this Release Agreement.

5. Exceptions. This Release Agreement does not (i) prohibit or restrict the
Executive from communicating, providing relevant information to or otherwise
cooperating with the Equal Employment Opportunity Commission (the “EEOC”) or any
other governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release Agreement or its underlying facts, or (ii) preclude
the Executive from benefiting from classwide injunctive relief awarded in any
fair employment practices case brought by any governmental agency, provided such
relief does not result in Executive’s receipt of any monetary benefit or
substantial equivalent thereof.



--------------------------------------------------------------------------------

6. ADEA Release. This paragraph is intended to comply with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”) with regard to the Executive’s waiver
of rights under the Age Discrimination in Employment Act of 1967 (“ADEA”). By
signing and returning this Release Agreement, the Executive acknowledges that
he:

    (a) has carefully read and fully understands the terms of this Release
Agreement;

    (b) is entering into this Release Agreement voluntarily and knowing that he
is releasing claims that he has or may have against the Company Releasees;

    (c) is specifically waiving rights and claims under ADEA;

    (d) understands that the waiver of rights under ADEA does not extend to any
rights or claims arising after the date this Release Agreement is signed by the
Executive; and

    (e) consulted with an attorney before signing this Release Agreement.

7. ADEA Revocation. Executive acknowledges that he has been given the
opportunity to consider this Release Agreement for twenty-one (21) days before
signing it. For a period of seven (7) days from the date Executive signs this
Release Agreement, Executive has the right to revoke this Release Agreement by
written notice pursuant to Section 10(b). This Release Agreement shall not
become effective or enforceable until the expiration of the revocation period.
This Release Agreement shall become effective on the first business day
following the expiration of the revocation period.

8. Other Severance Pay and Benefits. The separation benefits provided for in
Section 1 shall be in lieu of any other severance, separation or termination pay
to which the Executive may be entitled under any Company severance or
termination plan, program, practice (whether written or unwritten) or agreement.
Except as otherwise provided herein, the Executive’s entitlement to any other
compensation or benefits shall be determined in accordance with the terms and
conditions of the Company’s employee benefit plans (other than severance or
termination plans, programs, practices or agreements) and other applicable
programs, policies and practices then in effect.

9. Successors: Binding Agreement.

    (a) This Release Agreement shall be binding upon and shall inure to the
benefit of the Company, and its successors and assigns, and the Company shall
require any successors and assigns to expressly assume and agree to perform this
Release Agreement in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.

    (b) Neither this Release Agreement nor any right or interest hereunder shall
be assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Release Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal representative.



--------------------------------------------------------------------------------

10. General Provisions.

    (a) Non-Disparagement. The Executive agrees not to make any adverse or
disparaging comments (oral or written, including, without limitation, via any
form of electronic media) about the Company, its affiliates, or any of their
respective officers, directors, managers or employees which may tend to impugn
or injure their reputation, goodwill and relationships with their past, present
and future customers, employees, vendors, investors or with the business
community generally. The Company agrees that its executive officers and
directors shall be directed not to make any disparaging comments (oral or
written, including, without limitation, via any form of electronic media) about
the Executive. Nothing in this Section 10(a) is intended to prohibit, limit or
prevent the Executive or the Company’s officers or directors from providing
truthful testimony in a court of law, to a regulatory or law enforcement agency
or pursuant to a properly issued subpoena, and such testimony will not be deemed
to be a violation of this Section 10(a).

    (b) Notices. Any and all notices or other communications required or
permitted to be given in connection with this Release Agreement shall be in
writing (or in the form of a facsimile or electronic transmission) addressed as
provided below and shall be (i) delivered by hand, (ii) delivered by overnight
courier service with confirmed receipt or (iii) mailed by first class U.S. mail,
postage prepaid and registered or certified, return receipt requested:

Hologic, Inc.

250 Campus Drive

Marlborough, MA 01752

Attn: General Counsel

Facsimile Number: 8555116538@fax2mail.com

E-Mail Address: john.griffin@hologic.com

with a copy to:

Sean Feller

Gibson, Dunn & Crutcher, LLP

2029 Century Park East

Los Angeles, CA

Facsimile Number: (310) 552-7033

E-Mail Address: SFeller@gibsondunn.com

If to the Executive, to:

Eric B. Compton at the address on file with the Company.

with a copy to:

[●]



--------------------------------------------------------------------------------

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 10 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

    (c) Confidentiality. By employment with Company, Executive has had, or will
have, contact with and gain knowledge of certain confidential and proprietary
information and trade secrets, including without limitation, analyses of
Company’s prospects and opportunities; programs (including advertising); direct
mail and telephone lists, customer lists and potential customer lists; Company’s
plans for present and future developments; marketing information including
strategies, tactics, methods, customer’s market research data; financial
information, including reports, records, costs, and performance data, debt
arrangements, holdings, income statements, annual and/or quarterly statements
and accounting records and/or tax returns; operational information, including
operating procedures, products, methods, service techniques, “know-how”,
tooling, plans, concepts, designs, specifications, trade secrets, processes,
methods and suppliers; technical information, including computer software
programs; research and development projects; product formulae, processes,
inventions, designs, or discoveries, which information Company treats as
confidential. Executive agrees that Executive will not communicate or disclose
to any third party or use for Executive’s own account, without the written
consent of Company, any of the aforementioned information or material, except as
required by law, unless and until such information or material becomes generally
available to the public through sources other than Executive. Notwithstanding
any other provision of this Release Agreement or any other agreement, Executive
understands that if Executive makes a confidential disclosure of a Company trade
secret to a government official or an attorney for the purpose of reporting or
investigating a suspected violation of law, or in a court filing under seal,
Executive shall not be held liable under this Release Agreement or any other
agreement, or under any federal or state trade secret law for such a disclosure.
Moreover, nothing in this Release Agreement or any other agreement shall prevent
Executive from making a confidential disclosure of any other confidential
information to a government official, to an attorney as necessary to obtain
legal advice or in a court filing under seal.

    (d) Return of Property. Executive will deliver to Company all property,
documents, or materials in his possession or custody, of any nature belonging to
Company whether in original form or copies of any kind, including any trade
secrets and proprietary information upon or prior to the effective date of this
Agreement; provided, however, that Executive shall be permitted to keep his cell
phone number and cell phone (Company IT personnel may clear the phone of Company
data prior to his departure).

    (e) Entire Agreement; Amendment. The recitals hereto are hereby incorporated
herein by this reference. This Release Agreement, together with the Transition
Agreement and the exhibits thereto and hereto, constitute the entire agreement
between the parties hereto and thereto with regard to the subject matter hereof
and thereof, superseding all prior understandings and agreements, whether
written or oral, including, without limitation, the Severance Agreement;
provided, however, that any indemnification agreement and any outstanding vested
equity award agreements (including, without limitation, any outstanding vested
option agreement, restricted stock unit agreement, performance stock unit
agreement, market stock



--------------------------------------------------------------------------------

unit agreement or other equity instrument by and between the Company and the
Executive) shall remain in full force and effect in accordance with the terms
and conditions herein and therein. This Release Agreement may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any such change is sought.

    (f) Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Release Agreement and have contributed to its revision; (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Release
Agreement; and (iii) the terms and provisions of this Release Agreement shall be
construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
of this Release Agreement.

    (g) Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Release Agreement.

    (h) Severability. The provisions of this Release Agreement are severable,
and the invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Release Agreement or the application thereof is
unenforceable because of the duration or scope thereof, the parties hereto agree
that said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable, and that the Release Agreement in its reduced form shall be valid
and enforceable to the full extent permitted by law.

    (i) Governing Law/Jurisdiction. This Release Agreement shall be binding upon
the Executive and shall inure to the benefit of the Company and its successors
and interest and assigns, and shall be construed in accordance with and governed
by the laws of the Commonwealth of Massachusetts without regard to conflicts of
laws. The parties hereto intend and hereby confer jurisdiction to enforce the
covenants contained herein upon the state and federal courts sitting in the
Commonwealth of Massachusetts. In the event that such courts shall hold any such
covenant wholly unenforceable by reason of the breadth of scope or otherwise, it
is the intention of the parties hereto that such determination not bar or in any
way affect the Company’s right to relief in the courts of any other states
within the geographical scope of such other covenants having appropriate
personal and subject matter jurisdiction over the parties, as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being, for this purpose, severable into diverse and
independent covenants.

    (j) Counterparts. This Release Agreement may be executed in multiple
original or facsimile counterparts (including *.pdf and the like), each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Release Agreement
as a binding contract as of the date first above written.

 

HOLOGIC, INC. By:     Name:     Title:    

 

EXECUTIVE  

 

Eric B. Compton